Mr. Presiding Justice Horton delivered the opinion of the court. In this case the only point presented by counsel for appellant is that the verdict filed in court is not signed by the same persons who were sworn and impaneled as jurors to try the case. That to which' counsel refers is a copy in the transcript of a paper purporting to be a verdict in this case. There is no bill of exceptions in the transcript, and the paper referred to is no part of the record and can not be considered by this court. The record shows that a jury was duly impaneled and sworn and that that jury returned the verdict upon which the judgment of the court below was entered. The opinion in the case of Goldstein v. Reynolds, 86 Ill. App. 390, handed down since the brief in the case at bar was filed, must be considered as controlling. The judgment of the Circuit Court is affirmed.